Citation Nr: 1637886	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  13-03 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral knee disabilities.  

2.  Entitlement to service connection for degenerative disc disease of the lumbosacral spine.  

3. Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).  

4. Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from October 1980 to February 1981.  He had additional inactive duty training (INACDUTRA) with the Alabama National Guard.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for bilateral knee disabilities, degenerative disc disease of the lumbar spine, bilateral hearing loss, tinnitus and a psychiatric disorder including PTSD and MDD.  

In June 2013, a video conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the appellant's claims file.

The case was previously before the Board in June 2015 at which time it was remanded for further development of the evidence.  This was accomplished to the extent indicated below and, by rating decision dated in January 2016 service connection was granted for hearing loss of the left ear and tinnitus.  The case has now been returned for further appellate consideration.  

The issue of service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  A bilateral knee disability was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including an injury while on INACDUTRA, or to be related to a service-connected disability.

2.  Degenerative disc disease of the lumbosacral spine was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event or related to a service-connected disability.

3. PTSD has not been clinically demonstrated.  

4.  An acquired psychiatric disorder, to include MDD, was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was neither incurred in nor aggravated by service, arthritis of the knees may not be presumed to have been and a bilateral knee disability is not secondary to a service-connected disability  38 U.S.C.A. §§ 101(21), (24); 38 C.F.R. § 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.6(a), (d); 3.303, 3.307, 3.309, 3.310 (2015).  

2.  Degenerative disc disease of the lumbar spine was neither incurred in nor aggravated by service, arthritis of the lumbosacral spine may not be presumed to have been and degenerative disc disease of the lumbosacral spine is not secondary to a service-connected disability.  38 U.S.C.A. §§ 101(21), (24); 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.6(a), (d); 3.303, 3.307, 3.309, 3.310 (2015).  

3.  An acquired psychiatric disability, including PTSD and MDD, was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 101(21), (24), 1131 (West 2014); 38 C.F.R. §§ 3.6(a), (d), 3.303, 3.304 (f) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in August 2009 and June 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in December 2015.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis or sensorineural hearing loss, to a degree of 10 percent or more within one year from date of separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Id.  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for certain chronic diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate.  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Bilateral Knee Disability 

The Veteran contends that service connection should be established for bilateral knee disabilities that he believes had their onset during service.  During testimony at the Board hearing in June 2013 the Veteran dated his knee disabilities to an injury that he stated that he sustained while performing INACDUTRA in 1986.  At that time he stated that he injured his left knee while running during physical training (PT).  He believes that his right knee is the result of compensation for the left knee disability.  

Review of the Veteran's STRs, including those from his periods of INACUDTRA do not document an injury of his left knee.  A July 1986 STR note does include a reference to the Veteran having pain in the left leg of two months duration that was increased by a PT test.  The Veteran was advised to use an Ace wrap and Motrin and return as needed.  A report of private treatment shows that he was seen in November 1986 for complaints of a mass on his "right" knee.  This had been present for the last year.  (The remainder of the report and all follow-up treatment refers only to the left knee.)  Examination showed a cystic mass on the lateral aspect of the left knee.  The assessment was cyst lateral meniscus of the left knee with torn lateral cartilage.  On quadrennial examination for national guard service in December 1986, the Veteran denied having or having had a "trick" or locked knee.  Clinical evaluation of the lower extremities at that time was normal.  The Veteran returned for private treatment in September 1988 with examination revealing a cystic mass that was medial.  The knee was stable.  The assessment was the same as shown in 1988.  He returned for additional treatment in April 1990 after which he underwent an arthroscopy for a medial meniscus tear.  On follow-up evaluation in May 1990, it was noted that he was status postoperative arthroscopy of the left knee with medial synovial plica removal and chondromalacia of the patellofemoral joint.  

In a February 2009 private treatment note regarding the Veteran's right knee, it was noted that he was having difficulty with pain in the medical portion of the right knee with multiple injuries and multiple surgeries in the past.  The impression was right knee medial compartment arthritis.  

An examination was conducted by VA in August 2010.  At that time, the Veteran related that he had been performing PT in 1986 while on active duty and sustained a left knee injury.  He had had two arthroscopic procedures performed on the left knee.  Regarding the right knee, the Veteran related that he had not injured this while on active duty, but had had two arthroscopic procedures performed on this knee as well, the most recent in 2007.  It was noted that X-ray studies of the left knee showed no evidence of osteophytosis while studies of the right knee showed minimal medial narrowing.  The diagnoses were status post arthroscopy times two of each knee.  The examiner was unable to render an opinion regarding any relationship between the Veteran's knee problems and his military service because his medical records were not available for review.  

The Veteran record does not demonstrate that the Veteran sustained in injury of his left knee while on ACDUTRA or INACDUTRA.  While it was noted in a treatment record in July 1986 that he had knee pain after performing PT, that same treatment note showed that he had had left knee complaints two months earlier.  The private treatment records show that he first sought treatment for a cyst and meniscal tear in November 1986 at which time he gave a history that it started to bother him one year earlier.  The private treatment records do not refer to any injury that occurred during service, including during either ACDUTRA or INACDUTRA and on clinical evaluation in December 1986 the lower extremities were found to be normal.  As the Board does not find that the Veteran sustained a left knee injury during service or during a period of INACDUTRA, the Board finds no basis to relate the knee disabilities that required two arthroscopies.  Regarding the right knee, the Veteran has not contended that he sustained an injury of this knee while performing INACDUTRA, but that the right knee disability is caused by that of the left knee.  As service connection is not warranted for the left knee, the contention that this has resulted in the right knee disability has no merit.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a disability of either knee, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Degenerative Disc Disease of the Lumbosacral Spine

The Veteran contends that his lumbosacral spine disability was caused by his bilateral knee disorder.  As noted above, there is no basis for service connection for the bilateral knee disability and, thus, no basis for secondary service connection.  The Board has reviewed the Veteran's STRs and finds no evidence of a low back disability or injury while he was performing ACDUTRA or INACDUTRA.  The record includes treatment records showing that the Veteran was seen in August 1995 for back pain associated with a motor vehicle accident in which he had been involved.  An MRI study dated in August 1995 showed degenerative disc disease of the lumbar spine.  Additional records show that he underwent back surgery.  No records indicate a relationship with service.  Absent medical or lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury, the Board finds no basis to award service connection.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Id. 

An Acquired Psychiatric Disability 

The Veteran contends that service connection should be established for an acquired psychiatric disorder that he asserts is PTSD that was caused by his exposure to an explosion in 1987.  It is noted that in a March 2010 letter, a fellow serviceman attested to the Veteran having been injured when a canister thrown from a military vehicle exploded nearby.  He stated that this had a very negative impact on the Veteran, both physically and emotionally.

Service connection for PTSD requires that three elements must be present according to VA regulations: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed inservice stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed inservice stressor. 38 C.F.R. § 3.304(f) (2015).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5), and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a) (2015). 

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the service member served, the service member's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. §§ 3.303(a),3.304 (2015).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the service member engaged in "combat with the enemy."  If the evidence establishes that the service member engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, (and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service), the service member's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2015); see also 38 U.S.C.A. § 1154(b) (West 2014); VAOPGCPREC 12-99. 

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a service member engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence. VAOGCPREC 12-99; 65 Fed. Reg. 6,256 -58 (Feb. 8, 2000). 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396. 

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity." Specifically, the amended version of  38 C.F.R. § 3.304(f)(3) states: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

38 C.F.R. § 3.304 (f)(3) (2015).  

Review of the record shows no complaint or manifestation of a psychiatric abnormality in any of the Veteran's STRs.  Examination for entry into service and on quadrennial examination for National Guard service in December 1986 show no medical history of depression or nervous trouble of any sort.  Psychiatric clinical evaluation is shown as normal.  The Veteran does not contend, nor does the record support a finding that the Veteran was engaged in combat with the enemy or experienced fear of hostile military or terrorist activity.  His sole contention regarding a stressor is that he was exposed to a canister explosion in 1987 at Camp Shelby, Mississippi.  

An examination was conducted by VA in December 2015.  At that time, the diagnosis was unspecified depressive disorder.  The examiner specifically stated that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD under DSM-5 criteria.  The rationale for this opinion was that the Veteran did not endorse symptoms meeting the criteria for a diagnosis of PTSD.  Regarding the diagnosed depressive disorder, the examiner noted that the Veteran had been receiving treatment from the private sector for three years only, which is many years after the military experience that he described.  As such, the current diagnosis of depression is not due to this military experience.  There was no history of mental health problems taking place over the three decades before his recent treatment.  

The Veteran claims to have PTSD as a result of the explosion to which he was exposed in 1987.  He does not meet the diagnostic criteria for a diagnosis of PTSD.  As PTSD has never been documented in the record, there is no basis for the establishment of service connection.  

Regarding the Veteran's depressive disorder, it is noted that he was not treated for this disability in service or until many years thereafter.  The examiner in December 2015 found that the long passage of time was sufficient to establish that there was no relationship between service and the development of depression.  As such, there is no medical evidence of a nexus between the claimed in-service trauma and the present disease or injury.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disability, including PTSD or MDD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a bilateral knee disability is denied.  

Service connection for degenerative disc disease of the lumbosacral spine is denied.  

Service connection for an acquired psychiatric disability, including PTSD and MDD, is denied.  


REMAND

The Veteran claims service connection is warranted for hearing loss in the right ear that he believes is related to acoustic trauma to which he was exposed in an explosion in 1987 while he was performing INACDUTRA.  In a March 2010 letter, a fellow serviceman attested to the Veteran having been injured when a canister thrown from a military vehicle exploded nearby.  He stated that this had a very negative impact on the Veteran, both physically and emotionally.

It is noted that the Veteran was evaluated in December 2015 when an opinion was rendered by a VA examiner regarding a possible relationship between right ear hearing loss and service.  It is noted that the examiner opined that it was less likely than not that there was an etiologic relationship with service.  The rationale was that the enlistment examination in 1980 showed hearing to be within normal limits and that the examination in 1986 also showed normal right ear hearing loss (as opposed to a hearing loss demonstrated in the left ear).  Given the absence of any right ear hearing loss demonstrated during the Veteran's time in service, and the episodic nature of the Veteran's service, no opinion could be rendered.  The examiner made no comment regarding the acoustic trauma noted in the March 2010 letter, despite the specific reference to this statement in the Board's June 2015 remand.  As such, the examination is inadequate for rating purposes.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

Under these circumstances, an additional supplemental opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran's claims file to be reviewed by the examiner who rendered the December 2015 nexus opinion.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that right ear hearing loss was related to the acoustic trauma to which the Veteran was exposed while performing INACDUTRA in 1987.  If the examiner is not available, the Veteran should be scheduled for an additional examination so that the requested opinion may be obtained.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


